By the COURT.
Unless the plaintiff’s action was barred by the former judgment, the defendant was not materially prejudiced by any of the alleged errors, and the judgment should not be reversed for any error which does not affect the substantial rights, of the parties. In our opinion, the former judgment, which it is claimed constitutes a bar to this action, cannot be held to have that effect.
We think each claim presented to and rejected by the board of supervisors constituted a distinct and separate cause of action, and that a judgment obtained on one would constitute no bar to an action for the recovery of the others.
Judgment and order affirmed.